USCA4 Appeal: 22-6574      Doc: 7         Filed: 11/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6574


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ERNEST DAILEY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Terrence W. Boyle, District Judge. (7:14-cr-00072-BO-1)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Ernest Dailey, Appellant Pro Se. John Parks Newby, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6574      Doc: 7        Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

               Ernest Dailey appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We have reviewed the record and find

        no abuse of discretion in the district court’s conclusion that, even if extraordinary and

        compelling reasons existed, the 18 U.S.C. § 3553(a) factors did not warrant release. See

        United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert.

        denied, 142 S. Ct. 383 (2021). Accordingly, we affirm. United States v. Dailey, No.

        7:14-cr-00072-BO-1 (E.D.N.C. Apr. 27, 2022). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2